By the Court.
The conversation given in evidence took place out of the house, and not within the presence or knowledge of the defendant or of any of his family. He cannot therefore be held responsible for it. Improper conduct or conversation outside of the house has no legal tendency to show that there had been any such conduct or conversation within its walls. The conversation was so purely res inter alios, and the admission of such evidence would be so dangerous, that the ;curt are of opinion that it should not have been admitted.

Exceptions sustained.